UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 07-7785



TOMMY FARRAR,

                Plaintiff - Appellant,

          v.


LT. HODGE; OFFICER ELLIS; OFFICER CURTIS; LIEUTENANT ALFORD;
LIEUTENANT MERIDITH; SERGEANT MCCORMICK; OFFICER DIPONTE,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:06-ct-03079-D)


Submitted:   August 21, 2008             Decided:   September 10, 2008


Before WILLIAMS, Chief Judge, and KING and DUNCAN,* Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tommy Farrar, Appellant Pro Se. John A. Maxfield, COUNTY ATTORNEY’S
OFFICE FOR THE COUNTY OF WAKE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.


     *
      Judge Duncan did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d).
PER CURIAM:

          Tommy Farrar appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.   Farrar v. Hodge, No.

5:06-ct-03079-D (E.D.N.C. Nov. 27, 2007).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                           AFFIRMED




                                2